CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Prospectus and Statement of Additional Information constituting parts of this Post-Effective Amendment No. 37 to the registration statement on Form N-1A (the Registration Statement) of our report dated January 11, 2010, relating to the financial statements and financial highlights appearing in the November 30, 2009 Annual Report to Shareholders of Vanguard Pennsylvania Tax-Exempt Money Market Fund and Vanguard Pennsylvania Long-Term Tax-Exempt Fund (comprising Vanguard Pennsylvania Tax-Free Funds), which report is also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading Financial Highlights in the Prospectus and under the headings Financial Statements and "Service Providers - Independent Registered Public Accounting Firm" in the Statement of Additional Information. PricewaterhouseCoopers LLP Philadelphia, PA March 24, 2010
